internal_revenue_service national_office technical_advice_memorandum date number release date index uil no case mis no tam-117643-00 cc intl b3 international team manager communications technology media lm ctm denver co taxpayer’s name taxpayer’s address taxpayer’s identification no years involved date of conference date legend corp a year year issue whether for purposes of computing the taxpayer’s foreign_tax_credit_limitation article xxiv of the convention between the united_states of america and canada with respect to taxes on income and on capital signed date entered into force date as amended by protocols entered into force date date and date tax_treaties cch at the treaty prohibits the united_states from applying u s law to allocate a portion of the taxpayer’s aggregate interest_expense to its gross_income attributable to permanent establishments maintained in canada and to dividends received from a canadian corporation when the interest_expense is not deductible for canadian tax purposes conclusion although article xxiv requires the united_states to treat the taxpayer’s income attributable to the permanent establishments maintained in canada and the dividends received from the canadian corporation as canadian source income for purposes of computing the taxpayer’s allowable foreign_tax_credit article xxiv does not prohibit the united_states from applying u s law to compute the amounts of these items therefore for purposes of computing the taxpayer’s foreign_tax_credit_limitation the united_states may apply its interest_expense apportionment rules to allocate a portion of the taxpayer’s aggregate interest_expense to the gross amount of these items regardless of the fact that the interest_expense is not deductible for canadian tax purposes facts corp a is a domestic_corporation which together with its domestic subsidiaries files a consolidated federal_income_tax return during year and year two domestic subsidiaries of corp a derived income attributable to permanent establishments in canada a third domestic subsidiary of corp a received dividends from a canadian corporation wholly owned by the subsidiary corp a and the domestic subsidiaries included in the corp a consolidated_group are collectively referred to as the taxpayer in computing its foreign_tax_credit_limitation under sec_904 for year and year the taxpayer allocated its worldwide interest_expense solely to reduce u s source income the service proposed to allocate a portion of the taxpayer’s deductible_interest expense to the business profits attributable to the canadian permanent establishments and to the dividends received from the canadian corporation canada did not allow a deduction for the interest_expense in computing the amount of income subject_to canadian tax law and analysis u s law sec_901 permits a taxpayer to elect to credit income taxes paid_or_accrued to a foreign_country against the taxpayer’s u s federal_income_tax sec_904 limits the amount of foreign_income_taxes that a taxpayer may credit during any one year to the taxpayer’s pre-credit u s tax on its foreign source taxable_income the foreign_tax_credit_limitation the foreign_tax_credit_limitation is computed by multiplying the taxpayer’s pre-credit u s income_tax_liability by the ratio of the taxpayer’s foreign source taxable_income to its worldwide taxable_income a taxpayer’s foreign source taxable_income the numerator of the ratio is determined by deducting from a taxpayer’s foreign source gross_income the expenses losses and deductions properly apportioned or allocated thereto and a ratable part of any expenses losses or other deductions which cannot definitely be allocated to some item or class_of_gross_income sec_862 and sec_863 consequently expenses losses and other deductions that are properly allocated or apportioned to a taxpayer’s foreign source gross_income reduce the taxpayer’s foreign source taxable_income which correspondingly reduces the taxpayer’s foreign_tax_credit_limitation sec_864 and sec_1_861-9t contain rules for allocating and apportioning a taxpayer’s deductible_interest expense the method of allocation and apportionment provided for in the regulation is based on the approach that money in general is fungible sec_1_861-9t consistent with this principle interest_expense is considered related to all income-producing activities and assets of the taxpayer id accordingly a taxpayer’s aggregate interest_expense is generally ratably apportioned to a taxpayer’s foreign source gross_income based on the portion of the taxpayer’s assets that generate foreign_source_income sec_864 sec_1_861-9t for taxpayers that are members of a consolidated_group the foreign_tax_credit_limitation and the interest_expense apportionment rules are applied on a group wide basis see sec_864 sec_1_861-9t sec_1_861-11t and sec_1_1502-4 the treaty article iii addresses terms that are not defined in the treaty it provides as regards the application of the convention by a contracting state any term not defined therein shall unless the context otherwise requires and subject_to the provisions of article xxvi mutual_agreement_procedure have the meaning which it has under the law of that state concerning the taxes to which the convention applies article vii governs business profits earned by a resident of a contracting state it provides that business profits earned by a resident of one contracting state may be taxed by the other contracting state to the extent the business profits are attributable to a permanent_establishment of the resident in such other contracting state article vii although article vii contains certain rules for determining business profits attributable to a permanent_establishment the term business profits is left undefined accordingly a contracting state applies its own rules to determine the business profits attributable to a taxpayer’s permanent_establishment located in the contracting state article iii staff of the joint_committee on taxation explanation of proposed income_tax treaty and proposed protocols between the united_states and canada tax_treaties cch at joint_committee explanation senate foreign relations committee report on the income_tax treaty signed with canada on date and on the protocols signed on date and date tax_treaties cch at senate report article x governs dividends received by a resident of one contracting state from a company that is a resident of the other contracting state it provides that such dividends may be taxed by the contracting state in which the recipient of the dividend resides article x the contracting state in which the company resides is also permitted to tax the dividends but generally not in excess of percent of the gross amount of such dividends in the case of percent or more shareholders or percent of the gross amount of the dividends in the case of less than percent shareholders article xxiv imposes certain obligations on the contracting states to mitigate double_taxation in the case of the united_states article xxiv provides as follows in accordance with the provisions and subject_to the limitations of the law of the united_states as it may be amended from time to time without changing the general principle hereof the united_states shall allow to a citizen or resident_of_the_united_states as a credit against the united_states tax on income the appropriate amount of income_tax paid_or_accrued to canada the treasury_department technical explanation of the convention between the united_states of america and canada with respect to taxes on income and on capital signed at washington d c on date as amended by the protocol signed at ottawa on date and the protocol signed at washington on date tax_treaties cch the technical explanation expressly identifies sec_904 as one of the applicable limitations of u s law that applies in determining a taxpayer’s allowable credit article xxiv contains sourcing_rules that apply for purposes of article xxiv subparagraph a of article xxiv provides as follows profits income or gains of a resident of a contracting state which may be taxed in the other contracting state in accordance with the convention shall be deemed to arise in that other state interaction between u s law and the treaty the u s foreign_tax_credit and interest_expense apportionment rules require the taxpayer in computing its foreign_tax_credit_limitation to allocate a portion of its interest_expense to its gross_income attributable to the canadian permanent establishments and the dividends received from the canadian corporation the issue is whether article xxiv prohibits the united_states from apportioning interest_expense to these items of gross_income when the interest_expense is not deductible from such items for canadian tax purposes the taxpayer argues that it does and exam argues that it does not we note that although the issue in the present case is limited to the apportionment of the taxpayer’s interest_expense the issue may also be presented more generally as whether article xxiv precludes the united_states from applying its own rules for computing the amount of a taxpayer’s taxable_income attributable to canadian permanent establishments and to dividends from canadian corporations when the u s rules result in a different amount of canadian source taxable_income than the amount determined under canadian law a taxpayer’s position the taxpayer’s view is that canadian law determines both the amount of business profits and dividend income canada is permitted to tax under articles vii and x respectively and the amount of income the united_states must treat as canadian source under article xxiv since canada does not allow the taxpayer to deduct any of the interest_expense in determining the taxable_amount of its business profits or dividends the taxpayer argues the united_states is precluded from applying its interest_expense apportionment rules to reduce the amounts of these items for foreign_tax_credit_limitation purposes the taxpayer cites rev ruls 1978_2_cb_194 1985_1_cb_188 1989_2_cb_130 1979_1_cb_457 and 1979_2_cb_279 44_fedclaims_120 appeal denied 232_f3d_902 fed cir and 107_tc_363 in support of its position the taxpayer also cites article xxiv and article iii arguing that article iii requires the united_states to determine the appropriate amount of the taxpayer’s foreign_tax_credit under article xxiv by reference to its taxable_income as computed under canadian law because it is canada’s right to tax that is at issue in addition the taxpayer argues that because articles vii and x allocate taxing jurisdiction to canada with respect to taxpayer’s business profits and dividends canadian law must determine the amount of such items treated as canadian source income in order to avoid double_taxation as contemplated by the treaty the taxpayer argues that this is especially true in the case of interest_expense which is a significant item in determining the taxpayer’s taxable_income from canada finally citing 489_us_353 and 80_tc_705 aff’d without published opinion 734_f2d_3 3d cir the taxpayer argues that treaties should be liberally construed in favor of granting rights rather than restricting them b discussion in construing treaty provisions courts examine the purpose the provision within the context of our domestic law 678_f2d_180 ct_cl courts endeavor to construe a treaty and domestic law so as to give effect to both 124_us_190 therefore article xxiv should be construed so as to give effect to that provision in a manner that is consistent with the foreign_tax_credit provisions of the code article xxiv requires the united_states to allow a credit i n accordance with the provisions and subject_to the limitations of the law of the united_states for the appropriate amount of income_tax paid_or_accrued to canada thus under the express language of article xxiv the united_states applies its domestic rules including the limitations contained therein to determine the appropriate amount of canadian income taxes that may be credited against u s tax one of the limitations of u s law that applies in determining a taxpayer’s allowable foreign_tax_credit is the foreign_tax_credit_limitation technical explanation accordingly under article xxiv the united_states is entitled to apply the foreign_tax_credit_limitation and other relevant provisions of u s law to determine a taxpayer’s allowable foreign_tax_credit the foreign_tax_credit_limitation limits the taxpayer’s allowable credit to its pre-credit u s income_tax_liability multiplied by the ratio of its foreign source taxable_income to its worldwide taxable_income sec_904 to calculate foreign source taxable_income the u s interest_expense apportionment rules require the taxpayer to allocate a portion of its interest_expense to its gross_income attributable to the permanent establishments in canada and to the gross dividends received from the canadian corporation therefore under article xxiv the united_states is permitted to reduce these gross amounts by the interest_expense allocated thereto in computing the taxpayer’s foreign source taxable_income for purposes of determining the taxpayer’s allowable foreign_tax_credit article xxiv does not change this result article xxiv applies to determine the source of the profits income or gains of a resident of one contracting state that the other contracting state is permitted to tax it requires the residence state to treat such amounts as arising in the other state however article xxiv does not define the term profits income or gains undefined terms are given the meaning they have under the tax laws of the state applying the treaty article iii joint_committee explanation senate report this means that in the case of the united_states applying article xxiv and to determine a taxpayer’s allowable foreign_tax_credit the terms profits income and gains are given the meanings they have under u s law accordingly the profits income or gains of the taxpayer attributable to its canadian permanent establishments and the dividends received from the canadian corporation are computed under u s law for foreign_tax_credit purposes although article xxiv requires the united_states to treat the taxpayer’s business profits and dividends as canadian source income article xxiv does not preclude the united_states from reducing the gross amount of these items by the interest_expense apportioned thereto pursuant to u s law this view of article xxiv is consistent with the purpose of article xxiv the purpose 1we note that contrary to the taxpayer’s position it is the united states’s right to tax that is at issue under article xxiv since article xxiv concerns the united states’s obligation to allow a u s resident a credit against its u s income_tax_liability accordingly under article iii u s law would apply to determine the appropriate amount of canadian income_tax allowable as a credit even in the absence of the express language contained in article xxiv of article xxiv is to relieve a taxpayer from double_taxation in cases where the treaty permits both the united_states and canada to tax an item joint_committee explanation senate report this purpose is achieved when credit is allowed for foreign taxes to the extent of a taxpayer’s u s income_tax_liability attributable to income derived in canada in the instant case taxpayer’s u s income_tax due with respect to its income from the permanent establishments in canada and the dividends from the canadian subsidiary is based on the gross amounts of these items less the interest and other expenses allocated and apportioned thereto consequently in contrast to the taxpayer’s assertions double_taxation is relieved with respect to its taxable_income from the permanent establishments and the dividends since the taxpayer’s allowable foreign_tax_credit as computed under u s rules eliminates the u s tax due with respect to such items as mentioned the taxpayer cites several authorities in support of its position the taxpayer’s reliance on these authorities is misplaced rev ruls and held that under the treaties at issue the united_states was entitled to apply its own interest_expense apportionment rules to determine the amount of business profits attributable to permanent establishments maintained in the united_states national westminister bank and north west life held that the united_states was precluded from applying certain domestic rules in determining the amount of business profits attributable to permanent establishments maintained in the united_states because the domestic rules were found to conflict with the business profits articles of the treaties at issue taken together and applied to the instant case these authorities stand for the proposition that canadian law determines the taxpayer’s business profits that canada is entitled to tax under article vii of the treaty subject_to certain limitations that may be imposed on such determination by article vii thus these authorities relate only to canada’s right to tax the taxpayer under article vii not to the united states’s obligation to give a foreign_tax_credit under article xxiv and rev ruls and held that a sourcing rule in the u s - japan income_tax convention required the united_states to treat as foreign_source_income compensation income that was u s source income under the code although these rulings support the position that the united_states must treat the taxpayer’s business profits and dividends as canadian source income they do not support the position that canadian law determines the amounts of such items for foreign_tax_credit purposes taxpayer’s reliance on the argument that treaties should always be liberally construed to provide benefits is also misplaced in stuart and estate of burghardt the court sec_2we express no opinion on the extent to which article vii including paragraphs and thereof may limit canada’s right to apply its domestic law in computing the amount of business profits taxable in canada see also article xxvi authorizing the competent_authorities to agree to the same attribution of profits to a taxpayer’s permanent_establishment construed the relevant treaty provisions to reach results that harmonized the treaty with domestic law as much as possible taxpayer’s interpretation of the treaty violates the tenets of domestic law much more than is necessary to carry out the intent of article xxiv moreover those cases involved the interpretation of treaties for the benefit of foreign persons and not u s citizens u s tax_treaties are not negotiated to provide benefits to u s persons except in very narrow and expressly prescribed circumstances see article xxi exempt_organizations which permits u s residents to take a deduction for u s purposes for contributions to canadian charities senate report stating that treaties are not a proper forum for granting u s persons deductions not otherwise allowed under the code 205_us_309 implicit overrides of u s law by treaties are not favored thus a treaty should not be construed to provide u s residents with u s tax benefits other than those expressly provided for in the treaty in the instant case article xxiv does not expressly provide that the u s expense allocation and apportionment rules shall not apply for purposes of determining the amount of a taxpayer’s foreign_tax_credit_limitation accordingly article xxiv can and should be construed to permit the united_states to apply its interest_expense apportionment rules in determining the taxpayer’s foreign_tax_credit_limitation finally we note that the taxpayer’s position is inconsistent with the basic purpose of the foreign_tax_credit_limitation which is incorporated in article xxiv article xxiv technical explanation the joint_committee explanation describes the purpose of the foreign_tax_credit_limitation as follows a fundamental premise of the foreign_tax_credit is that it may not offset the u s tax on u s source income therefore the foreign_tax_credit provisions contain a limitation that insures that the foreign_tax_credit offsets only u s tax on foreign_source_income accord senate report thus the foreign_tax_credit_limitation is intended to prevent foreign tax_credits from offsetting u s tax due with respect to u s source income the taxpayer’s interpretation of article xxiv would circumvent this purpose because it would have the effect of converting into foreign_source_income a portion of the taxpayer’s u s source income that has no relation to its canadian activities thereby allowing a credit against the u s tax imposed with respect to u s source income caveat a copy of this technical_advice_memorandum is to be given to the taxpayer sec_6110 of the code provides that it may not be used or cited as precedent
